DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
In regard to amended claim 1 applicant argues that Dallas does not disclose varying a plurality of lights independently and to different intensities for each of a plurality of images. 
In response: Dallas describes that a lighting element can be individually controllable to cause illumination from various illumination positions (varying a plurality of lights independently) with various illumination intensities (different intensities) in order to provide a desired amount of lighting from a desired direction (for each of a plurality of images) (see Cln 9 line 8- 16, Cln5 line 47-50).

In regard to claim 26 applicant argues neither Ueta nor Velic discloses "capturing a plurality of image of a case of beverage container". Ueta [0057] shows the image of beverage container captured by the camera from different shooting angle (plurality of images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims1- 5, 9, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Velic in in view of Dallas et al Us 10,248,981 (hereinafter Dallas).

Regarding claim1, Velic teaches   a training data image capture system comprising: a support surface ([0013], training system) a camera mounted proximate the support surface and positioned to image an object on the support surface ([0013], training system comprising an image acquisition station comprising image capturing device); at least one light directed toward the support surface([0013], the station further comprising one or more light source); and a computer programmed to vary lighting conditions from the at least one light and to record a plurality of images from the camera at a plurality of lighting conditions from the at least one light, wherein the plurality of lighting conditions includes a plurality of lighting intensity( [0013-0014], the station includes an illumination controller adapted to change the illumination of the object such as intensity, [0017])  but does not teach and Dallas teaches wherein the at least one light is a plurality of lights and wherein the computer is programmed to control the plurality of lights to vary the plurality of lights independently and to different intensities for each of the plurality of images (see Cln 9 line 8- 16, Cln5 line 47-50, a lighting elements can be individually controllable to cause illumination from various illumination positions (varying a plurality of lights independently) with various illumination intensities (different intensities) in order to provide a desired amount of lighting from a desired direction (for each of a plurality of images)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas to provide a desired amount of lighting from a desired direction to capture the images.

Regarding claim2, Velic teaches the system of claim 1 wherein the computer is further programmed to cause relative movement between the camera and the support surface between the plurality of images ([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157])

	Regarding claim3, Velic teaches the system of claim 2 wherein the computer is further programmed to cause the support surface to rotate relative to the camera ([0013], [0017], [0156-0157], plate holding the object is a ratable plate).
	Regarding claim4, Velic teaches the system of claim 2 wherein the computer is further programmed to cause the camera to move along an arc relative to the support surface and to record at least one of the plurality of images at each of a plurality of positions of the camera along the arc ([0013], camera movably attached).

Regarding claim5, Velic teaches the system of claim 4 wherein the computer is further programmed to cause the support surface to rotate relative to the camera and to record at least one of the plurality of images at each of a plurality of rotational positions of the support surface ([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157])

Regarding claim9, Velic teaches the system of claim 1 further including a machine learning model trained based upon the plurality of images ([0019], the training database comprises the plurality of different variants of images of the object with accompanying information for supervised learning, [0025]).

Regarding claim21, Velic in view of Dallas teaches the system of claim 1 wherein the at least one light includes a plurality of lights and wherein the plurality of lighting conditions includes varying lighting intensity of each of the plurality of lights differently for each of the plurality of images(Dallas: see Cln 9 line 8- 16, Cln5 line 47-50, a lighting elements can be individually controllable to cause illumination from various illumination positions (varying a plurality of lights independently) with various illumination intensities (different intensities) in order to provide a desired amount of lighting from a desired direction (for each of a plurality of images)).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim22, Velic in view of Dallas teaches the system of claim 21 wherein at least one of the plurality of lights provides softer lighting that at least one other of the plurality of lights(Dallas:Cln5 line 47-50, Cln9 line8-16, controller can cause various lighting elements to illuminate with various intensities, Cln11, line55-60).
The motivation for combining the prior arts discussed in claim7 above.

Regarding claim23, Velic teaches the system of claim 21 further including a machine learning model trained based upon the plurality of images ([0019], the training database comprises the plurality of different variants of images of the object with accompanying information for supervised learning, [0025]).

Regarding claim24, Velic discloses the system of claim 1 wherein at least one of the plurality of lighting conditions includes glare ([0013], [0157]).

Regarding claim25, Velic discloses the system of claim 24 wherein at least one of the plurality of lighting conditions includes shadow ([0013], [0157]).


Claim6 is rejected under 35 U.S.C. 103 as being unpatentable over Velic in view of Dallas as applied to claims 1- 5, 9, 21-25 above, and further in view of Petrov et al US 2002/0050988 (hereinafter Petrov).

Regarding claim6, Velic in view of Dallas teaches all the limitations of claim5 above but do not teach and Petrov teaches the system further including a backlight behind the support surface, wherein the support surface is translucent (see fig. 1 lighting devices 22 set behind screen 16, [0106]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a backlight behind a screen as in Petrov in order to reduce the level of error in the 3D object modeling procedure.

Claim8 is rejected under 35 U.S.C. 103 as being unpatentable over Velic in view of Dallas as applied to claims 1- 5, 9, 21-25 above, and further in view of Sheffield et al US 2019/0122422 (hereinafter Sheffield).

Regarding claim8, Velic in view of Dallas teaches all the limitations of claim4 above but do not teach and Sheffield teaches wherein the camera is movable at least 90 degrees on the arc relative to the support surface ([0024], camera array extending approximately 120-degree around the turntable, [0040]).
It should have been obvious to a having ordinary skill in the art before the effective filing date of the claimed invention to movable attach a camera to extend approximately 120-dgree around the turntable as in Sheffield in order to capture image of the object in wide range of angles.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Ueta in view of Velic further in view of Dallas

Regarding claim10, Ueta teaches a method for creating training data including: a) capturing a plurality of images of case of beverage containers at a plurality of angles([0049], learning(training) data collection system captures images of the recognition target([0057], recognition target is beverage container) from different direction) but does not teach and Velic teaches capturing the plurality of images of the case of beverage containers under a plurality of different lighting conditions([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture images of an object with different illumination conditions from different angle as in Velic in order to allow a system to recognize object in different lighting conditions and angle effectively.

Both do not teach and Dallas teaches causing at least one light to illuminate the case of beverage container at a variety of intensities to create a plurality of different lighting condition including glare(see Cln 9 line 8- 16, Cln5 line 47-50, a lighting elements can be individually controllable to cause illumination from various illumination positions (varying a plurality of lights independently) with various illumination intensities (different intensities) in order to provide a desired amount of lighting from a desired direction (for each of a plurality of images)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the intensities of the lighting device as in Dallas to provide a desired amount of lighting from a desired direction to capture the images.

Regarding claim11, Ueta teaches the method of claim 10 further including : training a machine learning model based upon the plurality of images ([0049], learning(training) data collection system captures images of the recognition target ([0057], recognition target is beverage container) from different direction, [0006],).

Regarding claim12, Ueta teaches the method of claim 11 wherein step a) further includes the step of providing relative motion between a camera and the case of beverage containers([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).

Regarding claim13, Ueta , Velic in view of Dallas teaches the method of claim10 wherein steps a) and b are automatically performed by a computer (Ueta:[0063], computer having a processor configured to execute the training data collection operation; Velic:[0056]).
The motivation for combining the prior arts discussed in claim10 above.

Regarding claim14, Ueta, Velic in view of Dallas teaches the method of claim13 wherein the computer causes relative motion between camera and the case of beverage contains during step a) and causes camera to capture the plurality of images in said step a) (Ueta:[0063], computer having a processor configured to execute the training data collection operation; Velic:[0056]).
The motivation for combining the prior arts discussed in claim10 above.

Regarding claim15, Ueta, Velic in view of Dallas teaches the method of claim 14 wherein the computer causes at least one light to illuminate the case of beverage containers at a variety of intensities and causes the camera to capture the plurality of images at the variety of intensities (Velic:[0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
The motivation for combining the prior arts discussed in claim10 above.

Claims 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi JP 2001145123 in view of Velic.

Regarding claim16,Izumi teaches a training data image capture system(fig.2) comprising: a support surface(fig.2 turntable 1); a camera mounted proximate the support surface and positioned to image an object on the support surface, wherein the camera is mounted to an arc(FIG. 2, camera3 moves along a circular arc track while capturing the object on the turntable from different positions); a computer programmed to cause movement of the camera along the arc relative to the support surface and to record a plurality of images from the camera at each of a plurality of relative positions along the arc (FIG. 2, camera3 moves along a circular arc track while capturing the object on the turntable from different positions and controlled by a controller 9)  but does not teach and Velic teaches machine learning model trained based upon the plurality of images([0019], the training database comprises the plurality of different variants of images of the object with accompanying information for supervised learning, [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use machine learning model trained using plurality of captured image as in Velic because it would allow the system to identify and classify objects accurately.

Regarding claim17, Izumi teaches the system of claim 16 wherein the computer is further programmed to cause the support surface to rotate relative to the camera (fig.2 abs. the controller control operation of actuators 13 and 31 which drive the turntable 1).

Regarding claim19, Izumi the system of claim16 wherein the computer is further programmed to cause the support surface to rotate relative to the camera and to record at least one of the plurality of images at each of a plurality of rotational positions of the support surface (fig.2 abs. the controller control operation of actuators 13 and 31 which drive the turntable 1 and the camera 3 to capture image of the object on the turntable from different positions).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Ueta in view of Velic.

Regarding claim26, Ueta teaches a method for creating training data including: a) capturing a plurality of images of case of beverage containers at a plurality of angles([0049], learning(training) data collection system captures images of the recognition target([0057], recognition target is beverage container) from different direction); c) training a machine learning model based upon the plurality of images([0049], learning(training) data collection system) but does not teach and Velic teaches capturing the plurality of images of the case of beverage containers under a plurality of different lighting conditions([0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture images of an object with different illumination conditions from different angle as in Velic in order to allow a system to recognize object in different lighting conditions and angle effectively.

Regarding claim27, Ueta in view of Velic teaches the method of claim 26 wherein step b) includes varying lighting intensity of each of a plurality of lights differently for each of the plurality of images (Velic:[0013], [0017], image of the object captured from different angle, rotation and under different illumination conditions, [0156-0157]).
The motivation for combining the prior arts discussed in claim10 above.
Regarding claim28, Ueta in view of Velic teaches the method of claim27 wherein at least one of the plurality of light condition includes glare([0013], [0157]).
The motivation for combining the prior arts discussed in claim10 above.

Claim30 is rejected under 35 U.S.C. 103 as being unpatentable over  Ueta , Velic in view of Dallas as applied to claims  above, further in view of Ando CN 110291358.

Regarding claim30, Ueta ,Velic, in view of Dallas, further in view of Ando teaches the system of claim31, wherein the cases of beverage container include a cardboard box of cans(Ando:Page6, 17, beverage box).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform image capturing of beverage container as in Ando such that different beverage container can be recognized with trained machine efficiently.

Claim31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of  Velic as applied to claims 16, 17, 19, and further in view of Ando CN 110291358.

	Regarding claim31, Izumi in view of Velic teaches all the limitations of claim16 above but do not teach and Ando teaches the plurality of images area of cases of beverage container (Page6, 17 recognizing beverage box).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform image capturing of beverage container as in Ando such that different beverage container can be recognized with trained machine efficiently.
Regarding claim32, Izumi in view of Velic, further in view of Ando teaches the system of claim31, wherein the cases of beverage container include a cardboard box of cans (Ando:Page6, 17, beverage box).
The motivation for combining the prior arts discussed in claim31 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484